DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 3, “a turbomachinery” should read --turbomachinery.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 discloses that “the control system compartment is configured to withstand an explosion”.  Claim 5 fails to disclose the power of the explosion or the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/087303 (Camatti et al. hereinafter) in view of USPAP 2014/0303779 (Zhu et al. hereinafter).
With regard to claim 1, Camatti et al. discloses a turbomachine comprising: 
a casing (3);
turbomachinery having a rotor mounted on a shaft (15) supported for rotation in the casing (3);

an active magnetic bearing control system for controlling the magnetic (21, 23, 25, 27) bearings through a plurality of cables (W1, W2);
wherein the active magnetic bearing control system is housed in a control system compartment (31) external to the casing (3).
Camatti et al. does not disclose wherein the turbomachinery and the casing are located at a first location associated with a hazardous operating environment in which the turbomachinery is operating or that the control system compartment is located at a second location remotely located from the first location, the second location associated with a non-hazardous operating environment excluding the turbomachinery.  Camatti et al. does disclose that the control system compartment is fluidly isolated from the turbomachinery (page 3 lines 5-9) and that it can be arranged in the auxiliary casing portion (page 2 lines 26-27).  Camatti et al. does not disclose that the control system compartment necessarily needs to be arranged in the auxiliary casing portion, but rather that the control system compartment is fluidly isolated from the turbomachinery and that one of the possible locations to accomplish this is that it can be arranged in the auxiliary casing portion.
Zhu et al. teaches a user interface (810) for a control system for magnetic bearings (730) and sensors of a compressor (Abstract) and in an area remote from the compressor (Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Camatti et al. by providing that the 
With regard to claim 2, the Camatti et al. modification with regard to claim 1 discloses the turbomachine according to claim 1, wherein the control system compartment (31) is pressurized (page 2 lines 19-20, page 7 lines 3-4, page 7 lines 22-26).
With regard to claim 3, the Camatti et al. modification with regard to claim 1 discloses the turbomachine according to claim 2, wherein the control system compartment (31) is pressurized with air or with an inert gas (page 7 lines 22-26).
With regard to claim 4, the Camatti et al. modification with regard to claim 1 discloses the turbomachine according to claim 3, wherein the inert gas is chosen in the group comprising nitrogen, helium and gas mixtures mainly composed of nitrogen or helium (page 7 lines 22-26).
With regard to claim 5
With regard to claim 6, the Camatti et al. modification with regard to claim 1 discloses all of the limitations except for wherein the control system compartment (31) comprises a cabinet compliant with the European Union Directive 2014/34/EU.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to further modify the apparatus of the Camatti et al. modification with regard to claim 1 by providing that the control system compartment comprises a cabinet compliant with the European Union Directive 2014/34/EU as taught in European Union Directive 2014/34/EU for the purposes of providing well known standards of protection against potentially explosive atmospheres.
With regard to claim 10, the Camatti et al. modification with regard to claim 1 discloses the turbomachine according to claim 1, wherein the cables (W1, W2) pass through a protection system (41) connecting the casing (3) to the control system compartment (31).
With regard to claim 11, the Camatti et al. modification with regard to claim 1 discloses the turbomachine according to claim 1, wherein the turbomachinery (2, 3) comprises:
a turboexpander or motor (5) having a rotor mounted on a shaft (15) supported for rotation in the casing (3);
a compressor (7) arranged in the casing (3) and comprised of a rotor mounted on the shaft (15) for co-rotation with turboexpander/motor rotor.
Claims 7-9 and 12-16Camatti et al. in view Zhu et al. and in further view of WO 2016/096545 (Corneliussen et al. hereinafter).
With regard to claim 7, the Camatti et al. modification with regard to claim 1 discloses the turbomachine according to claim 1, wherein the plurality of cables comprise at least one power cable (W1, W2), the at least one power cable (W1, W2) connecting the control system with at least one coil of at least one active magnetic bearing of the plurality of active magnetic bearings (21, 23, 25, 27) to control a current flowing thereto (page 8 line 23-page 9 line 7). 
The Camatti et al. modification with regard to claim 1 does not disclose at least one signal cable, the signal cables connecting the control system with sensors in the casing, such sensors comprising position sensors to monitor the position of the rotor.
Corneliussen et al. teaches turbomachine with a motor (4) and rotor (3), a shaft (5) supported for rotation with active magnetic bearings (6-8) connected to a control module (12) via wires and position sensors (9) connected to a signal processor (16) via signal cables (21-23) to monitor the position of the rotor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the apparatus of the Camatti et al. modification with regard to claim 1 by providing signal cables, the signal cables connecting the control system with sensors in the casing, such sensors comprising position sensors as taught in Corneliussen et al. for the purposes of monitoring the position of the rotor (page 5 line 24-page 5 line 9 of Corneliussen et al.).
With regard to claim 9, the Camatti et al. modification with regard to claim 7 discloses the turbomachine according to claim 7, wherein the signal cables (21-23) are two, four or eight cables for each sensor, the sensors comprising one or more sensors 
With regard to claim 12, the Camatti et al. modification with regard to claim 7 discloses the turbomachine according to claim 1, comprising a unit control system (14 of Corneliussen et al.) for the control of the turbomachinery, wherein the magnetic bearing control system (15 of Corneliussen et al.) and the unit control system (14 of Corneliussen et al.) are hosted in the control system compartment (12 of Corneliussen et al.).
With regard to claim 13, the Camatti et al. modification with regard to claim 7 discloses the turbomachine according to claim 12, further comprising a user interface connected with the unit control system and positioned in a control room configured at the second location.
With regard to claim 14, the Camatti et al. modification with regard to claim 7 discloses the turbomachine according to claim 1, wherein the magnetic bearing control system (15) and the unit control system (14) are separate units, the unit control system (14) being configured at the second location while the magnetic bearing control system (15) is located in the control system compartment.
With regard to claim 15, the Camatti et al. modification with regard to claim 7 discloses all of the limitations except for wherein the first location is remotely located 100 meters to 700 meters from the second location.  Since Applicant has not disclosed that having the first location remotely located 100 meters to 700 meters from the second location solves any stated problem or is for any particular purpose above the fact that  this defines a remote location and it appears that the apparatus of the Camatti et al. 
With regard to claim 16, the Camatti et al. modification with regard to claim 7 discloses the turbomachine according to claim 12, wherein the unit control system (14) comprises a main controller (15) and a safety controller (26), the main controller (15) implementing main controls of the machinery chosen in the group comprising start/stop sequence inclusive of auxiliaries, antisurge control, performance control, load sharing control, (page 3 lines 15-20 of Corneliussen et al.) while the safety controller (16) implements trip control.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R EASTMAN/Primary Examiner, Art Unit 3745